     Case 2:20-cv-01833-JAM-AC Document 17 Filed 10/27/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JAMES CONERLY, et al.,                            No. 2:20-cv-01833 JAM AC
12                        Plaintiffs,
13           v.                                         ORDER
14    JOHN PATRICK WINN, et al.,
15                        Defendants.
16

17          Plaintiffs were proceeding in this matter pro se, and accordingly this motion is referred to

18   the undersigned pursuant to Local Rule 302(c)(21). On October 22, 2020, after this case was

19   closed, plaintiffs filed a Motion for Default Judgment. ECF No. 16. This case was closed on

20   October 15, 2020, when the district judge adopted the magistrate judge’s Findings and

21   Recommendations and dismissed the action for lack of subject matter jurisdiction. ECF Nos. 13,

22   14. Plaintiff is advised that documents filed since the closing date will be disregarded and no

23   orders will issue in response to future filings. Plaintiffs’ motion at ECF No. 16 will, accordingly,

24   not be considered.

25          IT IS SO ORDERED.

26   DATED: October 26, 2020

27

28
